UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 LIQTECH INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Nevada 20-1431677 (State of incorporation or organization) (I.R.S. Employer Identification No.) Industriparken 22C, DK 2750 Ballerup, Denmark (Address of principal executive offices) Securities to be registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which to be so registered each class is to be registered Common Stock, par value $0.001 NYSE MKT If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box. ☒ If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following box. ☐ Securities Act registration statement file number to which this form relates: (if applicable) Securities to be registered pursuant to Section 12(g) of the Act: (Title of class) Item 1. Description of Registrant's Securities to be Registered. The description of the securities of LiqTech International, Inc., a Nevada corporation (the “ Company ”) set forth in the Company’s Amendment No. 3 to its Registration Statement on Form S-1 (File No.333-178837) filed with the Securities and Exchange Commission on February 13, 2012, is incorporated by reference into this Item1. Item 2. Exhibits. Under the Instructions as to Exhibits with respect to Form 8-A, no exhibits are required to be filed hereunder because no other securities of the Company are listed by NYSE MKT and the securities registered hereby are not being registered pursuant to Section 12(g) of the Securities Exchange Act of 1934, as amended. SIGNATURE Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereto duly authorized. Dated: November 19, 2013 LIQTECH INTERNATIONAL, INC. By: /s/ Soren Degn Name: Soren Degn Title: Chief Financial Officer
